Citation Nr: 0308772	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  94-37 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for major depression with post-traumatic stress 
disorder (PTSD) from September 3, 1988 to October 4, 1991.

2.  Entitlement to an initial disability rating in excess of 
30 percent for voiding dysfunction from March 22, 1991 to 
August 19, 1991, and in excess of 60 percent on and after 
August 20, 1991.

3.  Entitlement to an increased rating for post-herpetic 
zoster neuralgia, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the veteran's claim for 
a disability rating in excess of 10 percent for his service-
connected post-herpetic zoster neuralgia, and from a March 
1994 rating decision by the RO, which granted his claim for 
service connection for major depression, and assigned a 10 
percent disability rating thereto, effective September 3, 
1988, with an increased rating to 30 percent effective 
September 20, 1989, and granted the veteran's claim for 
service connection for voiding dysfunction, and assigned a 20 
percent disability rating thereto, effective August 20, 1991.  
The veteran filed timely appeals to these determinations, 
claiming entitlement to a disability rating in excess of 10 
percent for his post-herpetic zoster neuralgia, and 
entitlement to an initial disability rating in excess of 10 
percent (with a subsequent increase to 30 percent) for his 
psychiatric disorder and an initial disability rating in 
excess of 20 percent for his voiding dysfunction.

The Board notes that the procedural history of these claims 
subsequent to the veteran's initial appeals is extremely 
complex, and has been the subject of multiple rating 
decisions and Board remands.  The Board shall attempt to 
summarize only the salient history regarding the issues on 
appeal.  As concerns the veteran's claim for an increased 
initial disability rating for his service-connected 
psychiatric disorder, the Board observes that in a rating 
decision dated in October 1995, the veteran was granted 
service connection for PTSD, which was determined to be part 
and parcel of his overall psychiatric disorder, including his 
service-connected major depression.  The initial disability 
rating for this disorder, now phrased as major depression 
with PTSD, was continued at 30 percent, effective August 20, 
1991.  In a rating decision dated in September 2001, the 
initial disability rating for this disorder was increased to 
50 percent disabling, effective from the original date of 
service connection of September 3, 1988, with a subsequent 
increase to 100 percent disabling from October 4, 1991.  As a 
100 percent rating is the maximum rating allowed by law, the 
only remaining issue pertaining to this claim is entitlement 
to an initial disability rating in excess of 50 percent from 
the original date of service connection of September 3, 1988 
to the October 4, 1991 date of increase to 100 percent.

As concerns the veteran's claim for an increased initial 
disability rating for his service-connected voiding disorder, 
the Board observes that in a rating decision dated in April 
1999, the RO granted an increased disability rating for the 
veteran's voiding dysfunction from 20 percent to 40 percent, 
effective October 23, 1998.  The initial disability rating of 
20 percent for this disorder from August 20, 1991 was 
confirmed and continued.  The veteran then claimed 
entitlement to an earlier effective date for the grant of the 
increased rating to 40 percent for this disorder.  In a 
rating decision dated in September 2001, the RO increased the 
initial disability rating for this disorder to 60 percent, 
effective from the August 20, 1991 date of service 
connection.  In addition, the RO determined that an earlier 
effective date of March 22, 1991 was warranted for the grant 
of service connection for the veteran's voiding dysfunction, 
and assigned an initial 30 percent disability rating thereto, 
effective from March 22, 1991 to August 20, 1991.  In order 
to afford the veteran the greatest possible benefit, the 
Board shall evaluate the disability rating assigned by the RO 
for this entire period, i.e., the initial disability rating 
of 30 percent from March 22, 1991 to August 19, 1991, and the 
60 percent disability rating on and after August 20, 1991.

In addition, the Board observes that several other issues 
which were timely appealed by the veteran, including 
entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities (total rating), the subsequent issue of 
entitlement to an effective date earlier than January 30, 
1992 for the award of a total rating, and eligibility to 
Dependents' Educational Assistance under Chapter 35 of Title 
38, United States Code, all of which were granted in full by 
the RO following the veteran's appeal.  As such, they are not 
presently before the Board, and the Board's jurisdiction 
extends only to those issues listed on the cover page of this 
decision.

When this matter was previously before the Board in February 
2000 it was remanded to the RO for further development, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  From September 3, 1988 to October 4, 1991, the veteran's 
major depression with PTSD caused considerable impairment in 
the veteran's ability to establish or maintain effective or 
favorable relationships with people and his reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  

3.  From March 22, 1991 to August 19, 1991, there was no 
competent evidence that the veteran was suffering from a 
contracted bladder, or indeed any bladder or urinary 
dysfunction, and the evidence indicates that he voiding 
approximately once every 3 1/2 hours.  

4.  On and after August 20, 1991, the veteran's voiding 
dysfunction has been manifested by urinary incontinence, and 
he has been assigned the maximum rating available under DC 
7512.

5.  The veteran's post-herpetic zoster neuralgia is severe to 
complete, and he has been assigned the maximum rating 
available under DC 8730-8530.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability 
evaluation in excess of 50 percent for major depression with 
PTSD from September 3, 1988 to October 4, 1991 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.132, Diagnostic 
Codes 9405, 9411 (1988).

2. The schedular criteria for an initial disability 
evaluation in excess of 30 percent for voiding dysfunction 
from March 22, 1991 to August 19, 1991 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4115a, Diagnostic Code 
7512 (1991).

3.  The schedular criteria for a disability evaluation in 
excess of 60 percent for voiding dysfunction on and after 
August 20, 1991 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7512 
(2002).

4.  The schedular criteria for a disability evaluation in 
excess of 10 percent for post-herpetic zoster neuralgia have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.124, 
4.124a, Diagnostic Codes 8530, 8730 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his increased rating claims, as well as notice 
of the specific legal criteria necessary to substantiate his 
claims.  The Board concludes that discussions as contained in 
the initial rating decisions dated in August 1991 and March 
1994, in the statements of the case (SOCs) issued in March 
1992 and October 1994, in the supplemental statements of the 
case (SSOCs) issued in October 1995, May 1996, April 1999, 
and December 2002, in the Board remand dated in February 
2000, in the RO hearing dated in May 1992, and in extensive 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claims.  

Furthermore, the Board observes that in the SSOC issued to 
the veteran in December 2002, the RO advised the veteran of 
the recent enactment of the VCAA, and provided him with 
detailed information about the new rights provided 
thereunder, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claims.  
The Board concludes that VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service private treatment notes and medical statements, VA 
outpatient treatment notes, mental health treatment notes, 
and examination reports, including psychological testing, 
cystoscopic examinations, and laboratory testing, VA medical 
opinions rendered at the request of the Board and the RO, and 
several personal statements made by the veteran in support of 
his claim.  The veteran testified at a hearing before an RO 
hearing officer in May 1992, and a transcript of this 
testimony has been associated with the veteran's claims file.  
The RO has obtained all pertinent records regarding the 
issues on appeal and has effectively notified the veteran of 
the evidence required to substantiate his claims.  The Board 
is not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The veteran has claimed entitlement to ratings in excess of 
those already assigned by the RO for his major depression 
with PTSD, his voiding dysfunction, and his post-herpetic 
zoster neuralgia.  The Board observes that the veteran's 
increased rating claims for his psychiatric disorder and his 
voiding dysfunction are original claims placed in appellate 
status by a notice of disagreement (NOD) taking exception to 
the initial rating awards dated in March 1994.  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disabilities from the effective date of service 
connection to the present.  Fenderson v. West, 12 Vet. App. 
119, 127 (1999), citing Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  This obligation was satisfied by the 
various examinations and treatment reports described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  In addition, in cases 
where the claim for a higher evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, "staged" ratings may be assigned if there is a 
material change in the degree of disability during the 
pendency of the appeal.  See generally Fenderson, 12 Vet. App 
at 119. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

I.  Major Depression with PTSD

Evidence relevant to the severity of the veteran's major 
depression with PTSD from September 3, 1988 to October 4, 
1991 includes the report of a psychiatric evaluation 
conducted in June 1988 at the Neuropsychiatric Institute at 
the University of California, Los Angeles.  At the time of 
this examination, which was conducted just prior to the 
veteran's discharge from the military in September 1988, the 
veteran reported that in March 1988, he began to experience 
right lower quadrant pain, which "was the start of prolonged 
and traumatic medical evaluation and treatment."  He 
indicated that the condition was finally diagnosed as herpes 
zoster.  He stated that because of the pain, the uncertainty 
with regard to diagnosis, the painful procedures he 
underwent, and his perception of his somewhat cavalier 
personal treatment by the hospital staff, he developed marked 
anxiety and fears of medical personnel and procedures, which 
had persisted until the present.  He complained particularly 
about flashbacks and recurrent dreams of hospitalization, 
procedures and isolation, and reported feeling fearful, 
angry, irritable and socially withdrawn.

On mental status examination, the veteran was oriented in all 
spheres and affectively appropriate, although mildly 
depressed and somewhat angry about what had happened to him.  
He showed no disorganization of thought and the content of 
his thought was appropriate to the situation.  His 
intellectual functions were intact, and his judgment and fund 
of knowledge were adequate.  He did not appear anxious during 
the interview, but stated that he felt anxious upon coming 
into the hospital and seeing people in white coats.  He had 
good recall of dates and incidents.  The examiner noted that 
the veteran had recently been diagnosed as suffering from an 
adjustment reaction with mixed emotional features while 
recently hospitalized, and that while he generally agreed 
with this diagnosis, the veteran might also be considered as 
fulfilling the criteria for PTSD.

Also relevant is the report of a VA psychiatric examination 
conducted in November 1988, shortly after the veteran's 
discharge from the military in September 1988.  At that time, 
the veteran complained of symptoms characteristic of PTSD 
following a severe acute stressor, including waking up at 
night with palpitations and a feeling of dread, an 
exaggerated startle response, a feeling of fearfulness, 
detachment from friends, impaired concentration, and anxiety.  
He reported that he was convalescing from physical illnesses, 
and spent much of his time doing work around the house, going 
to the gym, fishing, and seeing friends, although he felt 
somewhat detached when socializing.  He indicated that there 
had been a gradual improvement in all of his psychological 
symptoms in the past few months, and stated that he had a 
close and supportive relationship with his parents and that 
he had had a girlfriend for the past two years whom he saw 
fairly regularly.

On mental status examination, the veteran was alert, oriented 
and pleasant, and his general appearance was appropriate and 
unremarkable.  His affect was pleasant and his overall mood 
was no more than mildly depressed.  He reported that he was 
somewhat anxious by history.  There was no evidence of any 
psychosis or organic mental decline.  The veteran's thinking 
was goal-directed and coherent and he was able to establish 
rapport with the examiner.  There were no suicidal ideations.  
The examiner rendered a sole Axis I diagnosis of PTSD, acute 
onset.

In September 1989, the veteran underwent another VA 
psychiatric examination.  At that time, the veteran's 
psychiatric history was traced from his initial treatment in 
service until the time of the present examination.  The 
veteran again complained of nightmares as often as three to 
four times weekly, difficulty falling and staying asleep, 
fearfulness, difficulty concentrating, lack of motivation.  
He reported that he spent most of his time either with his 
parents helping them around the home or being with his 
girlfriend, noting that he was somewhat avoidant toward his 
other friends.   He also reported that he obtained a job at a 
pipe supply store from October to December 1988, but did not 
perform well, missing many days of work and often wanting to 
be alone.  The results of the mental status examination of 
the veteran were reported to be "similar to the previous 
examination" in November 1988.  The examiner rendered an 
Axis I diagnosis of PTSD.

The Board notes that the veteran also underwent psychiatric 
testing and an additional psychiatric interview in 
conjunction with this examination.  The examiner noted that 
the veteran's Minnesota Multiphasic Personality Inventory 
(MMPI) profile showed a relatively generic "neurotic" 
profile which was not specific to PTSD, and that the type of 
stressor described by the veteran was more typically 
associated with adjustment disorder or simple phobia than 
with chronic stress disorder symptoms.  He also noted that 
the veteran appeared more depressed and apathetic than 
anxious and hypervigilant.  He therefore determined that he 
could not clearly distinguish between a veteran angry about 
perceived mistreatment with a sense of entitlement and a 
veteran with true and chronic PTSD.

A VA outpatient treatment notes dated in August 1991 
indicates that the VA psychology department had entered into 
ongoing discussions with the veteran's family to address 
psychosocial factors in family dynamics as they related to 
the veteran's ongoing herpetic zoster pain.

No additional relevant psychiatric findings are of record 
until the time of the October 4, 1991 report of psychiatric 
examination at Woodland Hills Psychiatric Medical Group, 
Inc., which served as the evidentiary basis for both VA's 
increase in the veteran's disability rating to 100 percent 
and for his subsequent grant of Social Security disability 
benefits.   While this report generally provided evidence of 
the level of severity of the veteran's psychoneurotic 
disorders on and after the October 4, 1991 date of 
examination, the Board notes that this report is relevant to 
the impact of the veteran's disorder on his functioning prior 
to October 4, 1991 in that it noted that the veteran had last 
worked in September 1990, which was during the period in 
question, engaging in computer sales, but that he had been 
forced to give up this job after a year working there 
"because of severe bladder spasms, hematuria, etc."

The veteran's major depression with PTSD has been evaluated 
as 50 percent disabling from September 3, 1988 to October 4, 
1991 under the provisions of 38 C.F.R. § 4.13, Diagnostic 
Code (DC) 9401-9411.  The Board observes that during the 
entire rating period in question, both DC 9405, pursuant to 
which the severity of dysthymic disorder, adjustment disorder 
with depressed mood, and major depression without melancholia 
was evaluated, and DC 9411, pursuant to which the severity of 
PTSD was evaluated, employed the identical general rating 
formula for psychoneurotic disorders.  As such, rating the 
veteran's disorder under either DC 9405 or DC 9411 would 
result in an identical disability rating.  Under the general 
rating formula for psychoneurotic disorders, a 50 percent 
rating was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels must have 
been so reduced as to result in considerable industrial 
impairment.  

A 70 percent rating was warranted if the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired.  The psychoneurotic symptoms must have 
been of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  

Finally, a 100 percent rating was warranted if the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior must have been present.  Finally, the veteran 
must have been demonstrably unable to obtain or retain 
employment.  The Court determined that the three criteria 
enumerated for a 100 percent rating were to be viewed 
separately, such that the veteran need only satisfy one of 
the three criteria in order to warrant the grant of a 100 
percent rating.  See Johnson v. Brown, 7 Vet. App. 95, 99 
(1994).

A review of the evidence detailed above reveals that the 
veteran's ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
as a result of his psychoneurotic symptoms.  While the 
veteran maintained a close relationship with his parents and 
was dating a long-term girlfriend, the evidence shows that he 
spent less and less time with other friends, and reported 
feelings of detachment even when with these friends.  He also 
reported that he frequently felt irritable and socially 
withdrawn, which further negatively impacted his 
relationships with others.

The Board also finds that the veteran's reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  While it 
appears that some of the veteran's difficulty maintaining 
employment was the result of extensive time lost at work due 
to his serious physical problems, he also reported that he 
had difficulty relating to coworkers and frequently wanted to 
be left alone, which undoubtedly made it considerably more 
difficult to interact with fellow employees and supervisors.  
The Board finds that this level of symptomatology most 
closely corresponds to the 50 percent rating under either DC 
9405 or 9411.

However, the Board finds that from September 3, 1988 to 
October 4, 1991, the veteran's psychiatric disorder was not 
of such severity as to warrant a 70 percent rating.  The 
Board finds that the veteran's ability to establish and 
maintain effective or favorable relationships with people was 
not severely impaired, since he was able to maintain a close 
relationship with his family, continue to date his girlfriend 
on a regular basis, and socialize with friends, albeit with 
feelings of detachment when being with them.  Furthermore, 
while the veteran clearly suffered from some impairment in 
the ability to obtain or retain employment as a result of his 
psychoneurotic disorders, particularly due to his feelings of 
estrangement and isolation, the evidence indicates that the 
veteran's industrial impairment was primarily due to his 
severe physical problems, not because of his psychiatric 
impairment.  Therefore, an initial disability rating in 
excess of 50 percent for the veteran's major depression with 
PTSD from September 3, 1988 to October 4, 1991 is not 
warranted by the evidence.

In reaching the foregoing decision to deny an increased 
initial rating for the disability at issue, the Board has 
also given consideration to the potential application of 
38 C.F.R. § 3.321(b)(1) (2002).  In this regard, however, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2001).  The current evidence of record does not demonstrate, 
nor has it been contended, that this disability resulted in 
frequent periods of hospitalization during the period in 
question.  Indeed, the evidence shows that all of the 
veteran's hospitalization during the time at issue was for 
physical disabilities.  Moreover, while this disability may 
have had an adverse effect upon employment, as noted in the 
discussion above, it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  
Furthermore, the evidence shows that the veteran's 
difficulties with retaining employment were primarily due to 
his various physical ailments, including his bladder 
disorder, hematuria, neuralgia, etc.  Accordingly, with the 
lack of evidence showing unusual disability not contemplated 
by the Rating Schedule, the Board concludes that a remand to 
the RO, for referral of this issue to the VA Central Office 
for consideration of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321, is not warranted. 

II.  Voiding Dysfunction

A.  Initial 30 percent disability rating from March 22, 1991 
to August 20, 1991

Evidence relevant to the level of severity of the veteran's 
service-connected voiding dysfunction from the March 22, 1991 
date of service connection to August 20, 1991 includes 
private medical records, which show that cystoscopy in July 
1990 was normal.  At that time, the examiner stated that the 
veteran's reported bladder spasms were not really bladder 
spasms, since the veteran had no other urinary problems other 
than generalized pain and cramping in the lower abdomen.  He 
specifically noted that the veteran had no urinary frequency 
or urgency and no other irritative voiding symptoms.  Also in 
that period there was a diagnosis of history of herpes 
cystitis.  

Cystoscopy in March 1991 found no erosions or ulcers.  
Assessment was chronic cystitis.  This diagnosis was repeated 
on several occasions during the period in question.  

In late March 1991 the veteran was treated for chronic 
cystitis and possible post-herpetic neuralgia, at which time 
the only complaint was of right lower quadrant pain.  It was 
noted that the veteran had no urinary incontinence.  

A treatment note dated in April 1991 noted that the veteran 
had recently been treated for chronic cystitis, manifested by 
occasional sweats and fevers but "no other constitutional 
symptoms."  He noted that he had done well after service 
until June 1990, at which time he began to experience 
recurrent episodes of abdominal pain and hematuria.  

A nursing note dated in June 1991 indicated that the 
veteran's bowel habits were regular and that he voided 7 
times per day.  None of the words "dysuria," "frequency," 
"hematuria," "incontinence," "nocturia," or "pain" were 
circled to indicate their presence on examination.  Remaining 
treatment records show ongoing complaints of intractable 
abdominal pain.

From March 22, 1991 to August 20, 1991, the veteran's voiding 
dysfunction disorder was rated at 30 percent disabling under 
the provisions of 38 C.F.R. § 4.115a, DC 7512, pursuant to 
which the severity of chronic cystitis was evaluated.  
The Board observes that the 30 percent rating assigned by the 
RO from March 22, 1991 to August 20, 1991 appears to have 
been assigned under the revised rating criteria of DC 7512 
which became effective on February 17, 1994.  In general, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the appellant is entitled 
to application of the version most favorable to him, absent 
Congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991).  However, where, as 
here, amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded, notwithstanding 
Karnas.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
amended regulations); VAOPGCPREC 3-2000 (opinion of VA 
General Counsel that the decision in Karnas is to be 
implemented by first determining whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation can be no earlier than the effective date of that 
change, and that the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.); see also 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2002) (precedential 
opinions of VA's General Counsel are binding on the Board).  
Therefore, it appears that the RO erred in assigning a 30 
percent rating for the veteran's voiding dysfunction from 
March 22, 1991 to August 20, 1991 under the revised 
provisions of DC 7512 effective February 17, 1994.  
Nevertheless, as the Board is precluded from reducing this 
award, the Board shall analyze whether the veteran is 
entitled to an initial disability rating in excess of 30 
percent under the rating criteria of DC 7512 in effect from 
March to August 1991.

Under the provisions of DC 7512 in effect in 1991, a 20 
percent rating was warranted for chronic cystitis which was 
moderately severe, manifested by diurnal and nocturnal 
frequency with pain, tenesmus.  A 40 percent rating was 
warranted for chronic cystitis which was severe, with 
urination at intervals of 1 hour or less, and contracted 
bladder.  A 60 percent rating was warranted where 
incontinence existed, requiring constant wearing of an 
appliance.

A review of the evidence detailed above reveals that during 
the time period in question, the veteran's voiding 
dysfunction was not severe.  While the veteran experienced 
significant abdominal pain, there was no evidence of any 
specific urinary problems.  There was no evidence of a 
contracted bladder, or indeed of any bladder or urinary 
dysfunction.  A nursing note dated in June 1991 indicated 
that the veteran voided 7 times per day, which would amount 
to voiding approximately once every 3 1/2 hours.  This is much 
less frequent that the frequency required by a 40 percent 
rating, which contemplated urination at intervals of 1 hour 
or less.  Therefore, absent evidence that the veteran was 
suffering from severe chronic cystitis from March 1991 to 
August 20, 1991, an initial disability rating in excess of 30 
percent is not warranted by the evidence.

B.  Subsequent 60 percent disability rating on and after 
August 20, 1991

Evidence relevant to the level of severity of the veteran's 
voiding dysfunction on and after August 20, 1991 includes VA 
hospital summary dated in December 1992 and January 1993, at 
which time voiding cystourethrograms demonstrated no 
abnormalities.  When he was hospitalized in late August and 
early September 1993, it was noted that there had always been 
a question of factitious hematuria, and as past cystoscopies 
were always negative, there was little to be gained by 
another cystoscopy.  A VA peripheral nerve examination in 
September 1996 noted autonomic dysfunction in voiding the 
bladder and possibly the anal sphincter.  Voiding dysfunction 
evaluation in September 1996 noted hesitancy, intermittent 
stream, and pain when urinating, nocturia 4 times per night.  
The diagnosis was probable herpes zoster versus dysfunctional 
voiding.  In November 1996 the veteran reported being able to 
urinate with moderate difficulty.  In February 1997, it was 
noted that the veteran had "hyperreflexic" bladder.  The 
record further discloses that a psychophysiological pain 
profile in January 1993 found that the more stress the 
veteran experienced, the more his body reacted.  His lower 
torso muscle tension was abnormally high and he was bracing 
his abdominal muscles and maintaining sensitivity in the 
groin area.  In April 1997, the veteran reported nocturia 3 
to 4 times per night.  In August 1997 it was noted that he 
had no dysuria, or bowel symptoms, but he did have difficulty 
starting a stream.  

In October 1998, the veteran underwent a VA general medical 
examination.  At that time, the veteran reported urinating up 
to 6 times per night, 8 times during the day, with difficulty 
starting and finishing urination and dripping at the end of 
urination "consistent with incontinence."  It was recorded 
that 4 cystoscopies done over the years "apparently all have 
confirmed the presence of herpes zoster infection."  The 
record did not show that the examiner reviewed the claims 
file.  The diagnoses were voiding dysfunction and post-
herpetic neuralgia.  

In February 2000, the Board remanded the veteran's claim to 
the RO for further development.  Specifically, the Board 
noted that the history provided during the VA examination in 
October 1998 appeared to be at odds with significant clinical 
evidence and statements of medical history listed at the time 
of previous treatment.  Therefore, the Board determined that 
evaluation of the veteran's voiding dysfunction would benefit 
by review of the claims file, in conjunction with an 
examination and evaluation.  

In response, the veteran underwent a neurological evaluation 
in January 2001.  At that time, he complained of urinary 
frequency, stating that he urinated at least 6 to 8 times per 
day.  He complained of a constant sensation of bladder 
fullness, with post micturition dribbling.  He indicated that 
he catheterized himself 3 times per week due to an inability 
to void.  Following an examination, the examiner rendered a 
diagnosis of voiding dysfunction, and recommended that the 
veteran undergo a cystometrogram to determine the exact 
nature and extent of this condition.

The veteran also underwent a urologic examination in February 
2001.  At that time, the veteran reported post-void dribble, 
but no stress incontinence.  He also reported some urgency, 
with frequency.  He stated that he got up 6 to 8 times per 
night to void, and voided approximately 6 times during the 
day.  He estimated that he voided about every 1 to 2 hours.  
He complained of a weak stream, and reported that he used a 
pad because of his dribble.  He stated that he used 1 to 2 
pads per day.  Following an examination, the examiner 
determined that further examination of the veteran's urinary 
system was needed, including a cystoscopic examination, since 
he had not had one in several years, as well as a 
cystometrogram.  An addendum to this report noted that the 
veteran had not returned for blood work to include a complete 
blood count, comprehensive metabolic panel, cystoscopy and 
cystometrogram.  He stated that without the cystoscopy and 
cystometrogram tests, he was unable to determine the extent 
of the veteran's post-herpetic neuralgia.

On and after August 20, 1991, the veteran's voiding 
dysfunction has been evaluated as 60 percent disabling under 
the provisions of DC 7512.  The Board observes that, as noted 
above, the rating criteria for the genitourinary system, 
including voiding dysfunction, changed on February 17, 1994, 
and again on October 8, 1994.  Pursuant to Karnas, 1 Vet. 
App. at 311, where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant normally applies, 
absent Congressional intent to the contrary.  Thus, the Board 
will analyze the severity of the veteran's voiding 
dysfunction under both the former as well as the new revised 
regulations.

As noted above, prior to February 17, 1994, Code 7512, 
chronic cystitis, provided a 60 percent evaluation when 
incontinence existed, requiring constant wearing of an 
appliance.  A 60 percent rating was the maximum rating 
allowed under the former provisions of DC 7512.  

From February 17, 1994, chronic cystitis, including 
interstitial and all etiologies, infectious and non-
infectious, is to be rated as voiding dysfunction, based on 
symptom areas such as urine leakage, frequency, or obstructed 
voiding.  If the rating is based on urine leakage, a 60 
percent rating is warranted for continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence, when the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day is required.  A 60 percent rating is the highest 
rating allowed based on urine leakage.  

If the rating is based on urinary frequency, a 40 percent 
rating is warranted when the daytime voiding interval is less 
that 1 hour, or; awakening to void 5 or more times per night.  
A 40 percent rating is the highest rating allowed based on 
urinary frequency.   

If the rating is based on obstructed voiding, a 30 percent 
rating is warranted when there is urinary retention requiring 
intermittent or continuous catheterization.  A 30 percent 
rating is the highest rating allowed based on obstructed 
voiding.  The changes to the criteria governing genitourinary 
disabilities in October 1994 did not change these codes.

The Board observes that from August 20, 1991 to the present, 
the veteran has been awarded the maximum disability rating 
allowed under either the former or the current provisions of 
DC 7512.  As such, a higher disability rating is not 
warranted for the veteran's voiding dysfunction on and after 
August 20, 1991, regardless of which version of DC 7512 is 
contemplated.

Furthermore, as chronic cystitis is a disability for which a 
specific diagnostic code exists under the Rating Schedule, an 
evaluation by analogy to another diagnostic code section is 
not appropriate in this case; therefore, there is no other 
diagnostic code which could potentially provide a basis for 
the assignment of more that the 60 percent evaluation which 
is currently assigned.

In reaching the foregoing decisions to deny an increased 
rating for the disability at issue, the Board has again given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2002).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  The current evidence of record 
does not demonstrate, nor has it been contended, that this 
disability has resulted in frequent periods of 
hospitalization.  Though the veteran has been treated on 
several occasions for his voiding dysfunction while 
hospitalized, most of his hospitalization was for primary 
treatment of psychiatric disorders and post-herpetic 
neuralgia.  Moreover, while this disability may have an 
adverse effect upon employment, it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Accordingly, with the lack of evidence showing 
unusual disability not contemplated by the Rating Schedule, 
the Board concludes that a grant of an increased evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted. 

III.  Post-Herpetic Zoster Neuralgia

The record shows that the veteran has been hospitalized on 
multiple occasions for severe pain, with diagnoses of post-
herpetic neuralgia.  In September 1989 it was noted that the 
neuralgia did not radiate into the leg.  A record dated July 
30, 1990, noted that on evaluation of suprapubic pain, the 
veteran reported pain relief with normal saline solution.  
Private hospitalization in July and August 1990 resulted in 
diagnoses of acute exacerbation of suprapubic lower abdominal 
pain, probably secondary to post-herpetic neuralgia as well 
as supratentorial component, and history of herpes cystitis 
and neuralgic type pain.  When the veteran was hospitalized 
in August 1990, the impressions were herpetic cystitis, 
recurrent, with hematuria and severe pain suggestive of 
herpes simplex rather than zoster; post-herpetic neuralgia, 
chronic but not the cause of "these four attacks of pain."  
It was noted that no other neurological abnormalities were 
suggestive of referred pain pattern from peripheral central 
nervous system from the lumbosacral or conus medullaris or 
cauda equina area.  In March 1991, it was recorded that the 
neuralgia possibly included left lateral femoral cutaneous 
nerve involvement.  EMG (electromyography) report in April 
1991 was consistent with mild L2-L3 radiculopathy.  The 
examiner noted that literature showed herpes zoster could 
"jump" dermatomes and cause sensory problems.  In May 1991 
it was recorded that the veteran had been in an automobile 
accident in 9 months earlier, with low back pain reported.  A 
lumbar puncture in June resulted in an assessment of 
varicella zoster radiculopathy.  

A hospital record from June 1993 noted many of the veteran's 
exacerbations of pain were related to psychologic stress, and 
it was not believed that he had true post-herpetic neuralgia 
pain based on the old EMG from 1991, that showed 
radiculopathy and a strong psychologic component to his pain.  
Records from August and September 1993 hospitalization also 
noted a strong psychologic overlay to pain but it was also 
believed that he had true neuralgia pain, and radiculopathy 
by EMG.  A neurology evaluation in June 1994 found herpes 
zoster with spread to dermatomes beyond L1 on the right, and 
new symptoms likely secondary to herpes zoster as well.  On 
VA hospitalization in January and February 1995 for burning 
type pain in the right abdomen radiating to the back and 
lateral thighs, the diagnoses were condition requiring 
chronic pain management program, and history of herpetic 
neuralgia.  A VA peripheral nerve examination in September 
1996 resulted in diagnosis of post-herpetic neuralgia and 
numbness including T11, T12, L1-L5, and S3 and S4 on the 
right and L1-L3 on the left.

When the veteran was hospitalized at a VA facility in August 
1997, he was curled in a fetal position and moaning in pain 
on the floor in the neurology service.  A MRI (magnetic 
resonance imagery) showed degenerative disk disease in the 
thoracolumbar junction and in the lumbar spine.  The 
diagnoses were possible opiate dependence, chronic pain, and 
neuralgia, possibly post-herpetic.  VA general medical 
examination in October 1998 included diagnosis of post-
herpetic neuralgia, and the examiner opined that the 
peripheral nerve disorder was caused by neuritis.

When the veteran's claim was previously before the Board in 
February 2000, the Board remanded the claim to the RO for 
further development.  Specifically, the Board determined that 
because of the veteran's post-service back injury, report of 
degenerative disc disease, and the widely varying opinions as 
to extent and status of post-herpetic neuralgia, there should 
be comprehensive review of the claims folders, followed by 
examination by appropriate specialist(s), and testing, to 
determine the nature, extent and status of any post-herpetic 
neuralgia.

Therefore, in January 2001 the veteran underwent a VA 
contract examination by a private neurologist.  This examiner 
set forth in some detail the history of treatment for the 
veteran's post-herpetic neuralgia, citing to numerous 
previous treatment notes and discharge summaries.  The 
veteran reported that he was first diagnosed as suffering 
from herpetic cystitis in 1988, and that he had had 
continuous symptoms ever since that time, with periodic 
exacerbations lasting one day to several weeks.  He 
complained of painful, burning dysesthesias in a band-like 
pattern in his lower abdomen, extending to the inguinal 
regions and anterior regions of the thighs, which extended 
below the knee on the right and above the knee on the left.  
At times, he felt that his legs were weak and that his 
balance was "a little off."  There were no complaints of 
upper extremity weakness, incoordination or paresthesias.  On 
neurological examination, the veteran reported diminished 
sensation over the distribution of the lateral femoral 
cutaneous nerves bilaterally.  There was also diminished 
sensation in a band-like pattern covering the T11 and T12 
dermatomes, with some decrease in sensation over the 
distributions, bilaterally, over the ilio-inguinal nerves.  
The examiner rendered a diagnosis of post-herpetic neuralgia.  
Following this examination, the examiner offered the 
following observations and opinion:

At the current time, the veteran does 
exhibit a physiological sensory loss 
which would be consistent with a post 
herpetic neuralgia.  The remand 
instruction requested that the 
neurologist should make a specific 
determination as to neuropathy from 
degenerative disc disease, versus post-
herpetic zoster neuralgia, and areas of 
involvement.  Based on today's 
examination, it is my clinical opinion 
that the neuropathy of the patient is at 
least as likely as not related to post-
heretic zoster rather than from 
degenerative disc disease.  The basis for 
this opinion is the unremarkable finding 
of the lumbar spine with negative 
straight leg raising.  There is no 
objective findings of any pain, weakness, 
fatigability or limitation of motion 
affecting the lumbar spine on 
examination... Examination shows abnormal 
neurological findings with diminished 
sensation over the distribution of the 
lateral femoral cutaneous nerve that 
corresponds to the L2 distribution, 
diminished sensation over the 
ilioinguinal nerves that corresponds to 
L1 distribution and voiding dysfunction 
that is consistent with lower motor 
neuron affectation of the bladder 
secondary to postherpetic neuralgia.

The veteran's post-herpetic zoster neuralgia has been rated 
as 10 percent disabling under the provisions of 38 C.F.R. 
§ 4.124a, DC 8730-8530.  Both of these codes refer to 
disability of the ilio-inguinal nerve.  DC 8570 is the code 
pursuant to which the severity of neuralgia of the ilio-
inguinal nerve is evaluated.  38 C.F.R. § 4.124 instructs 
that neuralgia, cranial or peripheral, characterized usually 
by a dull and intermittent pain, of typical distribution so 
as to identify the nerve, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to moderate incomplete paralysis.  Tic doloreux, or 
trifacial neuralgia, may be rated up to complete paralysis of 
the affected nerve.

The scale provided for injury to the ilio-inguinal nerve is 
provided under DC 8530, pursuant to which the severity of 
paralysis of the nerve is evaluated.  Under this code, a 
noncompensable (zero percent) rating is warranted when such 
paralysis is mild or moderate.  A 10 percent rating is 
warranted when such paralysis is severe to complete.  The 
Board observes that the veteran has been assigned a 10 
percent rating for his post-herpetic zoster neuralgia for 
severe to complete neuralgia.  As this is the maximum rating 
available under this code, an increased rating under the 
provisions of DC 8730-8530 must be denied.

Therefore, the Board has considered whether the veteran is 
entitled to a higher rating under the provisions of other 
related codes.  In light of the findings of diminished 
sensation over the distribution of the lateral femoral 
cutaneous nerve at the time of the VA contract examination in 
February 2001, the Board has considered the application of DC 
8729-8529, pursuant to which the severity of neuralgia of the 
external cutaneous nerve of the thigh is evaluated.  However, 
as the maximum rating allowed under this code is 10 percent, 
application of DC 8729-8529 could not result in a higher 
rating than the 10 percent rating already assigned under DC 
8730-8530.  In addition, as the veteran's symptomatology is 
wholly sensory in nature, analysis under any of the non-
neurological codes is not appropriate in this case.

In reaching the foregoing decision to deny an increased 
rating for the disability at issue, the Board has again given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2002).  The Board observes that from October 4, 
1991, the veteran has been rated as 100 percent disabled for 
his psychiatric disorder on a schedular basis, such that 
consideration of an extra-schedular basis from October 4, 
1991 to the present could not result in any additional 
benefit, and is not warranted.  However, as the veteran filed 
his claim for an increased rating for post-herpetic zoster 
neuralgia in March 1991, there is a seven-month period during 
which the veteran's claim for increase was pending when he 
was not receiving a schedular 100 percent rating, such that 
consideration of an extra-schedular rating is required.  
However, the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards. While 
the veteran was hospitalized on several occasions in 1991 for 
post-herpetic neuralgia and pain, all of these periods of 
hospitalization were brief.  Moreover, while this disability 
may have an adverse effect upon employment, it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  Accordingly, with the lack of evidence 
showing unusual disability not contemplated by the Rating 
Schedule, the Board concludes that a grant of an increased 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted. 


ORDER

An initial disability rating in excess of 50 percent for 
major depression with post-traumatic stress disorder (PTSD) 
from September 3, 1988 to October 4, 1991 is denied.

An initial disability rating in excess of 30 percent from 
March 22, 1991 to August 19, 1991, and a disability rating in 
excess of 60 percent disabling on and after August 20, 1991, 
for voiding dysfunction is denied.

A disability rating in excess of 10 percent for post-herpetic 
zoster neuralgia, is denied.



	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

